Citation Nr: 0003393	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  95-11 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for missing teeth 
numbered 3, 4, 5 and 30.  

2. Entitlement to service connection for carious teeth 
numbered 7, 12, 29 and 31.

3. Entitlement to a compensable rating for tooth number 2.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant served on active duty from March 1967 to June 
1969.  Service in Vietnam is indicated by the evidence of 
record.  The veteran was awarded the Purple Heart Medal. 

This matter was last before the Board of Veterans' Appeals 
(Board) in March 1997, on appeal from a March 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Denver, Colorado, (the RO).   On its last review, 
the Board in part noted that the appellant's correspondence 
appeared to suggest that he was seeking service connection 
relative to his teeth for both compensation and treatment 
purposes.  The Board therefore directed that upon remand, the 
RO was to contact the appellant and obtain clarification as 
to which benefit the appellant sought.  Further, the Board in 
part noted that the appellant may have been seeking service 
connection for a dental condition due to "service trauma" 
as set forth in 38 C.F.R. §§ 3.381(e) and 17.161(c).  

By letter dated in April 1997, the RO requested that the 
appellant specify whether he was seeking service connection 
for the teeth in question for the purposes of compensation, 
or for treatment.  The appellant did not respond to this 
inquiry.

The Board notes that the appellant's claim of entitlement to 
service connection for missing teeth numbers 14 and 19, and 
carious teeth numbers 10, 13, 15, 18, 20, and 21 was 
certified for review.  An August 1998 rating decision granted 
service connection for treatment purposes for the teeth at 
issue based upon the finding that their surrounding tissue 
had been noted to have embedded shrapnel residuals.  In this 
regard, because the benefit sought on appeal has been 
granted, service connection for teeth numbers 13, 14, 15, 18, 
19, 20, and 21 is no longer at issue.  
See 38 C.F.R. § 19.35 (1999) [certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue].  Remaining 
is the issue of the appellant's entitlement to service 
connection for compensation purposes for these and the 
remaining teeth (3, 4, 5 and 30), as was certified to the 
Board.  The latter issue is discussed below.  

Additional issues

The Board further notes that in January 2000, the appellant 
argued through his representative that the issue of service 
connection for wounds of the trapezius muscle had never been 
adjudicated.  See Informal Brief of Appellant, page 3.  The 
appellant's VA claims folder reveals that in March 1971, the 
appellant filed an initial claim for VA benefits (VA Form 21-
526) in which he referred to wounds of the neck and jaw.  The 
veteran further stated that "as a result of the bullet wound 
to the neck have lost some mobility and strength from my 
right arm and shoulder."  In July 1971, service connection 
was granted for the residuals of a gunshot wound to the right 
side of the neck as well as residuals of a fracture of the 
mandible.  The issue of entitlement to service connection for 
wounds of the trapezius muscle, which appears to have been 
raised as such for the first time in the January 2000 
communication from the appellant's representative, is 
referred to the RO for appropriate action.

In the January 2000 informal brief, the appellant's 
representative raised the issue of entitlement to service 
connection for bruxism, indicating that such may be secondary 
to the appellant's service-connected post-traumatic stress 
disorder.  The issue of service connection for bruxism is 
also referred to the RO for appropriate action.

Through his representative, the appellant also contends that 
in effect the RO has severed service connection for 
compensation purposes for tooth number 2.  As will be more 
fully discussed below, the issue of severance of service 
connection has not been adjudicated by the RO.  This 
contention is therefore referred to the RO for appropriate 
action.



FINDINGS OF FACT

1. The appellant's number 3, 4, 5, 14, 19, and 30 teeth were 
missing prior to entry onto active duty.

2. The appellant's number 7 and 12 teeth were not treated 
during active duty.

3. The appellant's number 29 and 31 teeth were lost due to an 
in-service trauma to the mandible.

4. Medical evidence has not been obtained indicating that the 
appellant has lost all upper anterior teeth, all lower 
anterior teeth, or all upper and lower teeth on one side 
due to any incident of his military service.  


CONCLUSIONS OF LAW

1. The appellant has not submitted a well-grounded claim of 
entitlement to service connection for treatment purposes 
of teeth numbers 3, 4, 5, and 30.  
38 U.S.C.A. § 5107(a) (West 1991).

2. The appellant is not entitled to service connection for 
treatment purposes of teeth numbers 7 and 12.  38 U.S.C.A. 
§§ 1110, 1712 (a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.381, 17.161 (1999).

3. The appellant is entitled to service connection for 
treatment purposes of teeth numbers 29 and 31.  38 
U.S.C.A. §§ 1110, 1712 (a) (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.381, 17.161 (1999).

4. The appellant is not entitled to service connection for 
compensation purposes for a dental condition due to 
trauma. 38 U.S.C.A. § 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.149, 4.150, Diagnostic Code 9913, Note (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that a grant of service connection is 
warranted for all of the teeth at issue.  His argument with 
regard to teeth numbers 3, 4, 5 and 20, is  construed as 
implying that the teeth in question were lost at some point 
during, or as a result of some incident during his military 
service.  With regard to teeth numbers 7, 12, 29 and 31, the 
appellant argues that service connection should be granted 
for these teeth, which were noted to be carious upon his 
entry onto active duty.  The appellant further contends that 
a compensable disability rating is warranted for tooth number 
2.  He posits that the November 1996 rating decision, which 
denied a compensable rating for tooth number 2, was in error 
in its observation that the original March 1994 rating 
granting service connection for the tooth in question was for 
treatment only, and not for compensation purposes.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

For the sake of clarity, the Board will first review the law 
applicable to claims for service connection, dental 
disabilities and for rating claims.  A discussion of the 
factual background will follow.  The Board will then analyze 
each of the appellant's claims in turn.

Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303(a) (1999).

Service Connection for Dental Disorders

Service connection will be granted for a disease or injury of 
the individual teeth and investing tissues, shown by the 
evidence to have been incurred in or aggravated by service.  
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(b) 
(1999); compare 38 C.F.R. § 3.381 (a) (1998).  
 
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
otherwise provided by applicable regulation.  38 C.F.R. § 
3.381(a) (1999).  

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (1999).  

The significance of a finding that a dental condition is due 
to in-service trauma is that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c) (formerly § 
17.123(c), commonly referred to as Class II(a) eligibility.  
For the purposes of determining whether a veteran has Class 
II(a) eligibility for dental care under 38 C.F.R. § 
17.161(c), the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service, including tooth extraction.  See VAOPGCPREC 
5-97, 62 Fed. Reg. 15566 (1997).  The Board is bound by this 
opinion.  38 U.S.C.A. § 7104(c).

The statutory presumption of soundness of condition at the 
time of entrance into active service will not be applicable 
in cases of dental conditions not disabling to a compensable 
degree.  Each missing or defective tooth and each disease of 
the investing tissues will be considered separately in 
determining service connection. 38 C.F.R. § 3.381.  A 
separate rating is required for dental trauma, even if 
service connection has been granted for numerous teeth.  38 
C.F.R. § 3.381(e).  A veteran is entitled to outpatient 
dental services and treatment, and related dental appliances, 
as often as may be found necessary, and regardless of when 
his application was filed, if his service-connected dental 
condition is due to combat wounds or other service trauma, 
known as "Class II(a)" VA dental benefits.  38 U.S.C.A. § 
1712; 38 C.F.R. § 17.161(c).

Rating Disabilities

The law generally provides that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 3.321(a), Part 4.  Separate 
diagnostic codes identify the various disabilities. 
Regulations generally require that the disability be viewed 
in relation to its whole history but the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

In resolving the factual issues as to the severity of the 
appellant's disorder, the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).

Well-Groundedness of Claims

Under the law, a person who submits a claim for benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded. 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claim is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist in the claim's 
development. 38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

A well-grounded claim is "one which is meritorious on its 
own or capable of substantiation. Such a claim need not be 
conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996); Tirpak, 2 Vet. App. at 611.  In order for 
the appellant's claim to be well grounded, there must have 
been presented competent evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); see Watai v. 
Brown, 9 Vet. App. 441, 443 (1996).  The burden to submit 
evidence sufficient to establish a "well-grounded" claim is 
the claimant's alone.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed.Cir. 1997).  

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement. 
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza,  7 Vet. App. at 504; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded. Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background

The appellant's service medical records reflect that when he 
entered the U.S. Marine Corps in March 1967, a 
contemporaneous dental examination found that his teeth 
numbers 3, 4, 5, 14, 19 and 30 were missing.  Teeth numbers 
2, 7, 10, 12, 13, 15, 18, 20, 21, 29 and 31 were noted to be 
carious.  

The service medical records further show that while the 
appellant was serving in Vietnam in January 1968, he 
sustained a gunshot wound to the right neck and mandible.  
Following evacuation to a Naval Hospital in Oakland, 
California, the appellant underwent a period of 
hospitalization and physical therapy from February to May 
1968.  Contemporaneous radiographic examination the following 
month detected metallic densities over the right side of the 
mandible.  

In May 1968, following a period of convalescent leave, tooth 
number 2 was extracted due to a vertical fracture.  The 
appellant was then returned to duty.  

By VA rating decision dated in March 1971, service connection 
was granted for missing tooth number 2, and for teeth numbers 
13 to 29.  The "dental rating sheet" implementing the 
decision reflects that the "basis for [the] rating" was 
"for out-patient treatment only."   It was noted that the 
appellant had sustained "[d]ental trauma" in 1968.  

In June 1971, the appellant underwent a VA dental 
examination, prepatory to repair by restoration and 
prophylaxis of numbered teeth, in particular numbers 7 and 
10.  It was noted that the appellant also was to have 
emplaced partial replacements of missing teeth.  In 
particular, tooth number 2 was to received a maxillary 
partial replacement, and a mandibular partial denture was to 
be emplaced on teeth numbers 28 through 31.  The report of 
dental examination further reflects that a residual shell 
fragment wound of the right mandible with profuse residuals 
metallic foreign bodies was noted, and was further described 
as being well-healed with  well-functioning mandibular 
fractures.  

In June 1992, the appellant submitted an application for VA 
compensation or pension, in which he in part stated that he 
desired to have "some teeth repaired."  He alluded to 
injuries sustained when he received a gunshot wound to the 
neck and mandible while in service.  He stated that he was 
unable to chew food, as his previous dental repairs were 
"falling apart."  

In a January 1993 statement, the appellant related that after 
he was shot in Vietnam, medical care providers placed 
priority of treatment on his gunshot wound and fractured jaw, 
and that little attention was paid to his teeth which were 
chipped and broken.  He stated that the only attention that 
was given to his teeth was when an abcess developed on a 
tooth that had a fractured root, and that tooth was pulled.   
The appellant stated that his teeth were in their present 
condition due to the trauma sustained by the gunshot wound 
and hand grenade fragments by which he was wounded in 
service.  The appellant reiterated these contentions in a 
letter received in May 1993.  

By rating decision dated in March 1994, service connection 
was denied for missing teeth numbers 3, 4, 5, 14, 19 and 30.  
Service connection was also denied for carious teeth numbers 
7, 10, 12, 13, 15, 18, 20, 21, 29, and 31.                                                                                                                                                                                                                                               

Following receipt of his Notice of Disagreement, the 
appellant underwent a VA physical examination in May 1995.  
He reported that he had some pain on the right side of the 
mandible during cold weather, and occasional sporadic pain 
that went to his right ear.  Upon clinical examination, there 
was no tenderness to the mandible upon palpation.  Some 
clicking of the temporomandibular joints bilaterally was 
noted on opening and closing of the mouth.  Thee was no 
limitation to movement opening and closing the mouth.  The 
appellant was noted to have a well-healed, nontender scar 
below the mandible on the right side.  He wore a mustache, 
and both the mandible and the chin were covered with hair.  
There were no deformities, loss of soft tissue, or bone noted 
on either side of the appellant's face.  There was no 
numbness or speech difficulties noted.  Radiographic 
examination revealed multiple grenade fragments, 
predominantly on the right, and to a lesser extent on the 
left hemimandible.  Although the clinical history included a 
bilateral fracture of the mandible, no distinct fracture 
lines were observed.  The appellant was diagnosed to have a 
history of a fractured bilateral mandible, secondary to the 
explosion of a grenade.  The residuals were noted to be 
"treated surgically and well healed, with the residuals of 
well healed scars as described, retained metallic fragments 
and post surgical changes," with no limitation of motion.  
By rating decision dated in July 1995, the evaluation of the 
appellant's service-connected residuals of the bilateral 
mandible fracture was continued as zero percent disabling.  

Following the Board's March 1997 remand, VA dental records 
were received reflecting in part that in August 1993, visible 
shrapnel was detected in the tissues of teeth numbers 2 and 
13 through 29.  The appellant was afforded a VA dental 
examination in August 1997.  The examiner noted that x-ray 
testing revealed the presence of shell or bullet fragments in 
the right mandible.  The examiner opined that teeth numbers 
29, 30, 31 were in part probably lost due to the in-service 
gunshot wound, and that teeth numbers 10, 27, 28, and 32 
required treatment.  The examiner stated that the etiology of 
the tooth condition was multifactorial, but appeared to be 
related, in part, to the service-connected shell fragment 
wound to the mandible.  

By rating decision dated in August 1998, service connection 
for treatment purposes was granted for teeth numbers 10, 13 
through 27, 28, and 32.  It was noted that the appellant's 
tooth number 30 had been noted upon service entry to be 
missing.

Analysis

Entitlement to service connection for missing teeth
numbered 3, 4, 5 and 30

The appellant argues that a grant of service connection is 
warranted for the numbered teeth at issue.  Having carefully 
examined all of the evidence of record and the appellant's 
contentions, the Board finds that the appellant has not 
submitted a well-grounded claim of entitlement to service 
connection for treatment purposes of teeth 3, 4, 5 and 30.  
Specifically, the appellant's claim fails because there has 
been produced no evidence that suggests a linkage between the 
loss of the teeth at issue and any incident of the 
appellant's military service.  

The appellant's service medical records plainly reveal that 
upon entrance onto active service, teeth numbers 3, 4, 5, and 
30 (as well as 14 and 19 ) were missing, and there has been 
obtained no evidence to refute this competent and 
contemporaneous medical evidence.  

As is noted above, a VA examiner opined in August 1997 that 
the appellant's loss of tooth number 30 was probably caused, 
at least in part, to the gunshot wound he sustained while in 
military service.  However, the examiner's opinion, rendered 
30 years after the tooth in question was noted to be missing 
prior to service entry, is plainly contradicted by the 
medical evidence of record that was generated contemporaneous 
with the appellant's service entry.  See Samuels v. West, 11 
Vet. App. 433 (1998); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

Through his representative, the appellant has not raised any 
specific contentions with regard to the issue of service 
connection for teeth numbers 3, 4, 5, and 30.  The Board 
notes that in its November 1996 and August 1998 rating 
decisions, the RO found that service connection for 
compensation was not warranted with regard to the teeth at 
issue.  The Board has carefully scrutinized the appellant's 
contentions and the evidence record in light of the 
applicable law relative to service connection for 
compensation, in particular that found in 38 C.F.R. § 4.150 
(1999).  Having done so, the Board has not located a basis 
upon which service connection for compensation may be 
granted.  In particular, loss, nonunion, malunion, of the 
maxilla or mandible; limited motion of the temporomandibular 
joint; impairment of the ramus or the condyloid process or 
loss of the palate has not been noted.  See 38 C.F.R. § 
4.150, Diagnostic Codes 9900 to 9912; 9914 to 9916 (1999).  
Furthermore, under Diagnostic Code 9913 for loss of teeth, 
its individual ratings apply only to bone loss through 
trauma.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, Note.  

In this regard, because teeth numbers 3, 4, 5, 14, 19 and 30 
were clearly missing prior to the appellant's entry onto 
active military service, they are not for consideration ab 
initio as to the issue of whether their loss would result in 
service connection for compensation purposes.  See also 
38 C.F.R. § 3.381(d)(6) (1999) [teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service].  

Under these circumstances, the appellant's claim of 
entitlement to service connection for missing teeth numbers 
3, 4, 5 and 30 for treatment purposes is clearly not well 
grounded.  The benefit sought is therefore denied.

Entitlement to service connection for treatment purposes for 
teeth
numbered 7, 12, 29 and 31

The appellant argues that a grant of service connection is 
warranted for the numbered teeth at issue.   

As to service connection for treatment purposes of teeth 
numbers 7, 12, 29 and 31, the Board observes that upon the 
appellant's March 1967 enlistment, they were clearly noted to 
be carious.  The appellant's service medical records do not 
reflect that the appellant thereafter had treatment for the 
teeth in question.  In light of these factors, and with due 
application of the provisions of 38 C.F.R. § 3.381(b) and (c) 
as those provisions are set forth supra, service connection 
for treatment purposes of teeth numbers 7 and 12 is clearly 
not warranted.  

In this regard, the Board has carefully considered the 
appellant's contention that a remand of this matter is 
warranted to ascertain whether there exists inpatient 
treatment records generated during the course of the 
appellant's convalescence following his in-service injury.  
The appellant argues that because his in-service post-injury 
treatment included his jaw being wired shut, his pre-existing 
dental condition was per se aggravated.  He further contends 
that a complete copy of his in-service dental records has not 
been obtained.  See Appellant's informal brief, page 3.

To the extent that the appellant argues that his in-service 
treatment has aggravated the condition of teeth numbers 7 and 
12, the Board notes that the record is devoid of any 
competent medical opinion suggesting such aggravation in the 
manner suggested by the appellant.  Because the appellant and 
his representative are laypersons, they are not qualified to 
render medical opinions regarding medical matters, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).   In this 
regard, the appellant's claim is not well grounded.  

Although the appellant correctly notes the presence of an in-
service treatment note reflecting that he was to be followed 
on a daily basis by the military dental services provider, 
the record does not suggest the nature of the treatment then 
rendered to him.  The Board notes that the service medical 
records reflect that from the time of his return to the 
continental United States from Vietnam, the appellant was 
under continuous treatment for the residuals of a fractured 
jaw, to include the ultimate extraction of tooth number 2 (as 
is discussed below).  In particular, the record of 
hospitalization from February 17 to May 3, 1968 reflects that 
the appellant was transferred to a Ward "to be followed by 
the Dental Service," and that the treatment thereafter was 
for maintenance of the jaw wiring.  There is no evidence that 
the appellant was treated during this period for any other 
dental disorder other than a fractured jaw.

Although not in reliance upon the disposition of this issue, 
the Board observes that the medical records obtained appear 
to be supportive of the appellant's January 1993 contention 
that the only tooth treated during the course of his post-
injury hospitalization was number 2.

In support of his argument for remand, the appellant has 
cited the decision of the Federal Circuit Court of Appeals in 
Hayre v. West, 188 F. 3d 1327 (1999).  The Hayre decision 
does not avail the appellant.  First, the Board notes that in 
this matter, unlike Hayre, VA has made two attempts to 
retrieve all of the relevant service medical records.  In 
response to the latter request, the National Personnel 
Records Center specifically reported that no further medical 
records beyond those forwarded existed.  Thus, an additional 
remand for yet another attempt to locate such records would 
be fruitless.  Moreover, unlike the veteran in Hayre, the 
appellant in this matter cannot relate the substance of the 
allegedly missing dental records, beyond the information that 
is presently of record.  

Having found that the issue of the appellant's entitlement to 
service connection for treatment purposes is not well-
grounded with regard to teeth numbers 7 and 12 for the 
fundamental reason that there exists no medical evidence in 
support of the claim, the Board observes that the same cannot 
be said with respect to found for teeth numbers 29 and 31.  
As was noted above, in an August 1997 report, a VA dental 
examiner opined that the teeth in question were probably 
lost, at least in part, due to the gunshot wound to the 
mandible.   Although teeth numbers 29 and 31 were clearly 
carious upon the appellant's entry, the examiner's opinion 
expressing the causality of the ultimate loss due to the 
trauma of the gunshot wound with regard to these teeth is 
sufficient to both well ground the claim and , ultimately, to 
warrant the granting of service connection for treatment 
purposes.    

Accordingly, service connection is granted for treatment 
purposes for teeth numbers 29 and 31.  

Service connection for compensation purposes for teeth 
numbered 7, 10, 12, 13, 15, 18, 20, 21, 29, and 31.

The Board now turns to the issue of whether a grant of 
service connection for compensation may be appropriate with 
regard to the numbered teeth 7, 10, 12, 13, 15, 18, 20, 21, 
29, and 31.

As was noted above, loss, nonunion, malunion, of the maxilla 
or mandible; limited motion of the temporomandibular joint; 
impairment of the ramus or the condyloid process or loss of 
the palate has not been noted.  See 38 C.F.R. § 4.150, 
Diagnostic Codes 9900 to 9912; 9914 to 9916 (1999).  

The Board must therefore consider whether application of 
38 C.F.R. § 4.150, Diagnostic Code 9913 for loss of teeth is 
appropriate.  Under that provision, where the loss of the 
masticatory surface cannot be restored by suitable 
prosthesis, ratings from 10 to 40 percent are assignable 
based upon the loss of substance of the body of the maxilla 
or mandible without loss of continuity, based upon the number 
and location of the missing teeth.  A loss of teeth due to 
the loss of substance of the body of the maxilla or the 
mandible when there is no loss of continuity, but where the 
lost masticatory surface cannot be restored by a suitable 
prosthesis, warrants a 10 percent evaluation when all upper 
and lower teeth on one side are missing, all lower anterior 
teeth are missing, or all upper anterior teeth are missing. 
Where the loss of masticatory surface can be restored by 
suitable prosthesis, a zero percent rating is warranted. 38 
C.F.R. § 4.150, Diagnostic Code 9913.

In this case, the medical evidence does not show that the 
appellant has a service-connected loss of all upper and lower 
teeth on one side, loss of all lower anterior teeth or loss 
of all upper anterior teeth.  Hence, the appellant's dental 
condition does not meet the criteria specified for a 
compensable rating 38 C.F.R. § 4.150,  Diagnostic Code 9913.  

The Board has also considered whether the assignment of a 
zero percent disability rating be would warranted under 38 
C.F.R. § 4.150, Diagnostic Code 9913, for the loss of 
masticatory surface restored by suitable prosthesis.  In this 
regard, and as is noted above, the examiner conducting the 
August 1997 VA examination reported in part that 
consideration should be given to emplacing a denture to 
restore the masticatory function in the area of teeth numbers 
29 to 32.  However, the Board observes that the provision 
applicable to the assignment for a zero percent disability 
rating contemplates the loss of the masticatory surface of 
service-connected teeth restored by suitable prosthesis.  In 
other words, a zero percent disability is for application 
where, but for the prosthesis, a compensable rating would be 
assigned.

In the appellant's case, the appellant's teeth do not meet 
any of the combinations that are requisite for the assignment 
of a compensable rating, irrespective of the suitability of a 
prosthesis, (i.e., loss of all upper and lower teeth on one 
side, loss of all lower anterior teeth or loss of all upper 
anterior teeth.).    

Entitlement to a compensable rating for tooth number 2

The generally applicable law pertaining to rating 
disabilities is set forth above.

The appellant's primary contention relative to missing tooth 
number 2 is that the RO "severed" service connection for 
compensation benefits that had been awarded in March 1994, 
without following the procedures as outlined by applicable 
regulation, 38 C.F.R. § 3.105.   The appellant argues that 
the issue of a compensable disability rating for tooth number 
2 is "inextricably intertwined" with the issue, as 
propounded by the appellant, of severance of service 
connection for compensation.  See Informal Brief of 
Appellant, page 3.  As to whether his tooth number 2 warrants 
a compensable disability rating, the appellant has offered no 
contentions.

The record reflects that following receipt of the appellant's 
April 1995 notice of disagreement, the Statement of the Case 
informed the appellant that a 10 percent evaluation was not 
assignable, "as all [of the] upper and lower teeth on one 
side are not missing."  In due course of appellate 
proceedings, the RO found in confirmed rating decisions of 
August 1996, November 1996, and August 1998 that a 
compensable evaluation for the number 2 tooth was not 
warranted.  

The record thus reveals that while a compensable disability 
rating for the number 2 tooth has been consistently denied, 
service connection for compensation purposes has not been.  
The Board observes that a compensable disability rating has 
been consistently denied because the provisions of 38 C.F.R. 
§ 4.150, Diagnostic Code 9913 pertaining to the evaluation of 
dental disabilities, has not been met.  

The issue certified to the Board in this matter is whether 
the appellant is entitled to an increased (compensable) 
disability rating for the number 2 tooth.  Plainly, he does 
not meet the criteria as established by regulation for a 
compensable rating.  As a matter of law, the claim for an 
increased rating must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

The appellant's contention relative to the issue of an 
increased rating being "inextricably intertwined" with that 
of severance for service connection is without merit.  A 
claim is inextricably intertwined only if the RO would have 
to reexamine the merits of any other claim that has been 
denied by the Board, or the appellate courts, which is 
pending on appeal pursuant to the same action.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other in the prescribed degree should not be subject 
to piecemeal decision-making or appellate litigation.  See 
generally Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. 
Principi, 3 Vet. App. 466 (1992) (For the proposition as 
cited).  

In this matter, the record clearly reveals that the appellant 
is not entitled to a compensable disability rating.  As was 
noted in the introduction to this decision, the appellant's 
claim that the RO severed service connection for compensation 
purposes for tooth number 2 has not been the subject of an RO 
decision.  The Board can plainly decide the merits of the 
appellant's claim for an increased disability rating for 
tooth number 2, irrespective at this point of whether service 
connection for compensation purposes should be severed.  

For the reasons and bases expressed above, the Board 
concludes that a compensable disability rating for tooth 
number 2 is denied.

ORDER


A well-grounded claim not having been submitted, service 
connection of teeth numbers 3, 4, 5, and 30 for the purposes 
of VA dental treatment is denied.

Service connection for teeth numbers 7 and 12 for the 
purposes of VA dental treatment is denied.

Service connection for teeth numbers 29 and 31 for the 
purposes of VA dental treatment is granted.

Service connection for teeth numbers 7, 10, 12, 13, 15, 18, 
20, 21, 29, and 31 for the purposes of VA compensation is 
denied.

An increased rating for tooth number 2 is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

  In various correspondence and pleadings, the appellant has reported that he obtained dental 
treatment for the teeth in question.
  As is noted above, the appellant's service medical records reflect that his tooth number 2 was 
extracted during service.  
  The Board notes that in an August 1998 rating decision, service connection was granted for treatment 
purposes for teeth numbers 14 and 19, upon the finding that competent medical evidence had detected the 
presence of shrapnel in the investing tissue of the teeth in question.  Although the issue of service connection 
for treatment of these two teeth was certified to the Board for review, the grant of service connection for 
treatment purposes renders moot the issue of the appellant's entitlement to service connection for treatment 
purpose of these two teeth.
  The Board notes that in its August 1998 rating decision, the RO granted service connection for treatment 
purposes for teeth numbers 13 through 27 [upon the finding that competent medical evidence had detected 
the presence of shrapnel in the investing tissue surrounding the teeth in question] and for tooth number 10, 
[upon the basis that the etiology of its condition was in part traceable to the service-connected gunshot 
wound].  Although the issue of service connection for treatment of teeth numbers 10, 13, 15, 18, 20 and 21 
was certified to the Board for review, the grant of service connection for treatment purposes renders moot the 
issue as was certified.  Remaining is the issue of the appellant's entitlement to service connection for 
treatment purposes for the remaining teeth, (7, 12, 29 and 31) and service connection for compensation 
purposes for all of the teeth.    
  The examiner also opined that tooth number 30 was included in those that were probably lost in 
part due to the gunshot wound.  As is noted above, tooth number 30 was already missing upon the 
appellant's entry onto active military service.  
  The Board observes that the general principles of application as are set forth in 38 C.F.R. 
§ 3.381(d)(1) through (5) (1999) are not applicable to teeth numbers 29 and 31 as the regulation's 
provisions in the section only apply to "dental conditions noted at entry and treated during service."  
As is noted above, the appellant's teeth numbers 29 and 31 were not treated during the course of 
his military service.  
  In his informal brief, the appellant argues that in observing the appellant to have manifested 
"bruxism" during the course of a VA medical examination, the RO "attempted to raise the issue," 
and "inappropriately attempts to disassociate bruxism" from symptoms attributable to the 
appellant's service-connected disorders.  See Appellant's Informal Brief, page 4.  Examination of 
the RO's decision does not support the appellant's interpretation.  Instead, the RO appears to have 
merely noted the medical evidence of record, as it was obligated to do under the law.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
  As is noted above, service connection for treatment purposes is in effect for tooth number 2, 
which has been determined to be replaceable, under 38 C.F.R. § 3.381(a).  

